Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms Heather S. Chatterton on 3/17/22.

The application has been amended as follows: 
The claims have been amended as shown below:


1.	(Currently Amended)	An adjustable crowfoot wrench comprising:
a base including a drive portion, a base fastener engaging portion including a stationary pad, a translating channel, and one or more gear retaining arms, the gear retaining arms arranged at an end of the translating channel;
a translating arm including a translating shaft, a translating fastener engaging portion, and one or more worm gears arranged on the translating shaft, the translating shaft being configured to be received by the translating channel of the base and the translating fastener engaging portion extending parallel to and longer than the stationary pad of the base fastener engaging portion and including two or more pads, the two or more pads being disposed at approximately a 120-degree angle to each other; and 
a gear including a threaded aperture, the gear configured to rotatably couple to the one or more worm gears of the translating shaft, wherein the gear is retained on the translating shaft via the one or more gear retaining arms of the base and the translating fastener engaging portion of the translating arm configured to oppose the fastener engaging portion of the base such that a fastener can be retained between the translating fastener engaging portion and the fastener engaging portion of the base.

2.	(Original)	An adjustable crowfoot wrench of claim 1, wherein the base includes two or more gear retaining arms.

3.	(Canceled)	

4.	(Original)	An adjustable crowfoot wrench of claim 1, wherein the translating fastener engaging portion and the fastener engaging portion include one or more flat pads.

5.	(Original)	An adjustable crowfoot wrench of claim 1, wherein the translating fastener engaging portion and the fastener engaging portion include one or more ridged pads.



7.	(Original)	An adjustable crowfoot wrench of claim 1, wherein the drive portion is a square drive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is neither anticipated nor rendered obvious because the device is neither disclosed nor suggested by the prior art because a translating arm including a translating shaft, a translating fastener engaging portion, and one or more worm gears arranged on the translating shaft, the translating shaft being configured to be received by the translating channel of the base and the translating fastener engaging portion extending parallel to and longer than the stationary pad of the base fastener engaging portion and including two or more pads, the two or more pads being disposed at approximately a 120-degree angle to each other being claimed in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw 
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 21, 2022